Grant, J.
(dissenting). The facts in this case are undisputed. It was dark. Plaintiff’s two sons were familiar with the situation, and knew and fully comprehended the danger at the crossing. Their vision was obscured, so that they could not see the headlight of an approaching engine. They stood 100 feet from the track while their cattle drank at the pond beside the road. As they drank they came back into the road, and walked, cattle fashion, towards the track. Standing at the crossing or near it, the headlight of the engine could be seen coming two miles distant. The negligence of the defendant in failing to blow its whistle and ring its bell is established by the finding of the jury.
*222There is no dispute as to the rule of law. Where there is a conflict in the testimony, and where different minds may reasonably draw different conclusions from undisputed facts, — some that there is negligence, and others that there is not, — the question belongs to the jury to determine. The facts being undisputed, is this a case where reasonable minds can draw different conclusions? Can one mind reasonably say that the plaintiff’s sons were not guilty of contributory negligence, and another that they were ? This depends upon the determination as to what care they were required to take to protect the property in their charge, and as well to protect the property of the defendant, its employes and passengers. In case of a collision some of the cattle were sure to be killed or injured. The engine was liable to be derailed, causing injury to property, and injury, if not death, to defendant’s employes. Yet the contention is made that these young men had the right to rely upon the absolute performance of duty by the defendant’s engineer and fireman in giving the signals, and that they themselves had done all required of them when they stopped and listened 100 feet from the track, where they stood about five minutes. It cannot be successfully disputed that, without incommoding themselves, they might easily have prevented the accident. The two were not needed to drive the cattle along the road. One could have gone to the track and watched for a train, while the other waited until all the cattle had finished drinking, and then followed them up. Had they done so, the accident would certainly have been avoided. It is of no consequence that it was not time for a regulár train. Every traveler is chargeable with knowledge that regular trains are often behind time; that sometimes they are run in sections; that special trains, and what are known as “wild” trains and “wild” engines, are run over these railroads, and must, of necessity, be run in order to do the work required of them. Vincent v. Steamship Co., 48 La. Ann. 933 (20 South. 207, 55 Am. St. Rep. 287). Therefore the duty to take at least ordinary precautions *223for one’s own safety and the safety of those upon the trains is required of every traveler in making these crossings. The circuit judge, in directing a verdict, used the following language:
‘ ‘ It would seem that these young men, standing there for five minutes, if they desired to run that risk, and stay there, waiting for the bell to ring or the whistle to blow, that they were certainly guilty of negligence. They had plenty of opportunity — they had five minutes, according to their testimony — to go to the track and look up and down, and see whether there was any danger in the cattle crossing the track. Instead of doing that, they stood 100 feet from the track, allowed the cattle to drink from this water hole, pass out, and rove over the track, without taking any precaution on their part to see whether an engine or a train was coming; and it seems to me that, under these circumstances, they did not use and employ all reasonable means at their disposal to ascertain whether there was any danger in the cattle crossing the track.”
Here we have two persons, travelers, in charge of a large herd of cattle; not one person in charge, as was the casein Bates v. Railroad Co., 4 S. Dak. 394 (57N. W. 72). In that cáse the decision was by a majority of the court. In the majority opinion it was held that the evidence tended to show negligence, but did not establish it so conclusively as to justify the court in deciding it as a matter of law. The only act of contributory negligence claimed was in failing to go forward to the track and ascertain whether a train was approaching. Justice Corson filed an able dissenting opinion, in which he gives the testimony of the plaintiff in full, and cites many authorities to-sustain his position. In Snook v. Clark, 20 Mont. 230 (50 Pac. 718), the highway led through a narrow canon. The right of way was not fenced, and the negligence charged was a failure to fence the right of way and to maintain a cattle-guard. The cattle were evidently killed on the right of way, and not in the highway. The contributory negligence claimed was “in-driving his stock into the canon without taking proper steps to avoid coming in collision with the train,” and in not riding down the track to stop *224the train by flagging when he heard it approaching. It was held that he could not have flagged the train without exposing his life in riding along a deep and dangerous cut. These cases are so different in their facts that I do not regard them as authority in this case.
If these two young men had been driving six heavily loaded teams, tied together, one after the other, or if they had been so well broken as not to require a driver, but would follow without being tied to the team in front, would they have been justified in stopping 100 feet from the track to listen, and then walking behind the teams the rest of the way to the track, assuming that no train would come ? Or, if these cattle had been tied together, with a leader in front, and they had stopped at the same distance to listen, and then driven on, both drivers being behind, would that have been the exercise of due diligence? Would not common prudence dictate that one should be in front of the procession, and the other in the rear, when they were about to cross the track? The fact that the cattle were loose does not change the rule of law. If anything, they were bound to greater care when they were loose, because they would be more beyond their control than when tied together. I deem it unnecessary in this case to discuss the question of the duty of one traveler driving cattle along the highway. That is not this case. Here were two. One could have gone ahead, while the other remained, and thus have secured the passage in perfect safety. I think it was their clear duty to do so.
I think the judgment should be affirmed.